Opinion by
Walker, J.
At the trial the importer testified, and one of the so-called kernels which the witness called a “nut” was received in evidence as exhibit 2. However, this witness displayed no qualifications to enable him to testify with authority that exhibit 2 is a nut, nor does it appear that he is a botanist or had any extensive learning or experience on the subject of nuts. No other witnesses were called. On the record presented, which was held insufficient to warrant a finding *370that the oil in question has therapeutic or medicinal properties and is chiefly used for medicinal purposes, and no effort having been- made to prove that the oil in .question -was not edible, all claims in the protest were overruled.